Case: 20-51051     Document: 00516416430          Page: 1    Date Filed: 08/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                  August 2, 2022
                                   No. 20-51051
                                                                  Lyle W. Cayce
                                                                       Clerk

   Rene Michelle Taylor,

                                                            Plaintiff—Appellant,

                                       versus

   Rose Nelson; Joy Fattori; Michael Rutledge; Kimberly
   Massey,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:19-CV-467


   Before Richman, Chief Judge, and Wiener and Willett, Circuit
   Judges.
   Per Curiam:*
          Rene Michelle Taylor is a former Texas inmate and practicing
   Muslim. For decades she wore a hijab that covered her hair, ears, and chest.
   The parties do not dispute that Taylor sincerely believed she needed to wear



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-51051      Document: 00516416430           Page: 2   Date Filed: 08/02/2022




                                     No. 20-51051


   such a hijab. In 2012 the Texas Department of Criminal Justice promulgated
   a system-wide policy regulating hijab size. Taylor admits her hijab was larger
   and covered more of her than the TDCJ-approved hijab. Prison officials
   (“the Officials”) did not at first enforce the new policy against Taylor, but
   when they did Taylor sued.
          Taylor sued pro se following the permanent confiscation of her larger
   hijab. She brought claims against Rose Nelson, Joy Fattori, Michael
   Rutledge, and Kimberly Massey under 42 U.S.C. § 1983. Among other
   things, Taylor alleged that each of these Officials violated her rights under
   the Free Exercise Clause by having a hand in confiscating her hijab. The
   district court granted the Officials summary judgment on all of Taylor’s
   claims. Taylor appealed, and we appointed her counsel. Taylor advises us
   that she now abandons all her claims other than those under the Free Exercise
   Clause against Nelson, Fattori, and Rutledge.
          Taylor mainly argues that the district court misapplied the parties’
   burdens in dismissing her claims under the Free Exercise Clause. We agree.
   The district court faulted Taylor for “not complain[ing] in any detail about
   how the hijab policy violates her First Amendment Rights.” But the district
   court got ahead of itself. All Taylor needed to show at summary judgment
   was that she was “sincere” in her religious beliefs. DeMarco v. Davis, 914
   F.3d 383, 388 (5th Cir. 2019). Once she did—something nobody disputes—
   it was up to the Officials to defend their actions.
          True, “reasonable restrictions” on religious exercise do not offend
   the Free Exercise Clause if they “stem[] from legitimate penological
   concerns.” Id. at 389 (citation omitted). But it is not the prisoner’s or a
   court’s job to speculate what those concerns are. It is up to officials, rather,
   to “put forward” some. Id. at 390 (quoting Turner v. Safley, 482 U.S. 78, 89




                                           2
Case: 20-51051        Document: 00516416430              Page: 3       Date Filed: 08/02/2022




                                          No. 20-51051


   (1987)). The Officials have yet to do so. Therefore, Taylor met her burden at
   this stage. See id. at 389.
           Taylor urges us to remand her case if we agree with her that the
   Officials needed to put forward some legitimate penological concern. 1 But the
   defendant officials in DeMarco never pleaded qualified immunity. In fact,
   they never pleaded anything before the district court dismissed the prisoner’s
   claims. That is because the district court dismissed the prisoner’s claims in
   DeMarco under 28 U.S.C. § 1915A(b)(1) for failing to state a claim. 914 F.3d
   at 386. In other words, the district court in DeMarco dismissed the prisoner’s
   claims at a pre-docketing “[s]creening.” § 1915A(a). Taylor contends that
   “[t]he district court failed to address qualified immunity,” and so we should
   not “reach the issue in the first instance.” We disagree with Taylor’s
   characterization and recommendation. The district court addressed qualified
   immunity in subpart G of its order where it also dismissed Taylor’s claim
   under the Free Exercise Clause.2
           Even so, the Officials asserted in the district court that, as state
   officials, they are entitled to qualified immunity. That meant Taylor had to
   show that (1) each Official’s “conduct violated [her] constitutional right[s],”
   and (2) her “right was clearly established at the time of the violation.” Brown
   v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010) (citation omitted). “To be
   clearly established for purposes of qualified immunity, the contours of the
   right must be sufficiently clear that a reasonable official would understand




           1
             See DeMarco, 914 F.3d at 390 (“On remand, the court should determine whether
   the alleged confiscation was reasonably related to a legitimate penological objective.”).
           2
              The Supreme Court has also “stressed the importance of resolving immunity
   questions at the earliest possible stage in litigation.” Hunter v. Bryant, 502 U.S. 224, 227
   (1991); see also Manis v. Lawson, 585 F.3d 839, 843 (5th Cir. 2009).




                                                3
Case: 20-51051      Document: 00516416430          Page: 4   Date Filed: 08/02/2022




                                    No. 20-51051


   that what he is doing violates that right.” Id. (citation omitted). Taylor
   cannot get past qualified immunity’s second prong.
          First, Taylor fails to identify a clearly established right. Taylor
   contends that the law was “clearly established that no restriction on religious
   practice is constitutional” absent a reasonable relationship between the
   restriction and a legitimate penological concern. But plaintiffs who assert
   religion-based rights cannot overcome qualified immunity by defining those
   rights at such a “high level of generality.” Morgan v. Swanson, 755 F.3d 757,
   760 (5th Cir. 2014) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011)).
   Taylor needed to be more specific.
          Second, reasonable officials would not have understood that enforcing
   the hijab policy was unconstitutional. “[L]egitimate penological interests”
   support whether “a prison regulation imping[ing] on inmates’ constitutional
   rights . . . is valid.” Turner, 482 U.S. at 89–90 (emphasis added). But
   nonpromulgating officials enforcing that policy act reasonably so long as the
   policy itself does not itself suffer from an “obvious” constitutional defect.
   See Taylor v. Riojas, 141 S. Ct. 52, 54 (2020) (per curiam) (quoting Hope v.
   Pelzer, 536 U.S. 730, 745 (2002)). We said as much in Cope v. Cogdill, 3 F.4th
   198 (5th Cir. 2021). There we explained, in the Eighth Amendment context,
   that officials acting under prison policy are “essentially follow[ing] orders”
   and so they do not violate clearly established law unless those orders are
   “facially outrageous.” Id. at 208 (quoting Jacobs v. W. Feliciana Sheriff’s
   Dep’t, 228 F.3d 388, 398 (5th Cir. 2000)). So, too, has the Second Circuit.
   See Varrone v. Bilotti, 123 F.3d 75, 82 (2d Cir. 1997) (extending qualified
   immunity to officials “carrying out [an] order, not facially invalid, issued by
   a superior officer who is protected by qualified immunity”); see also Barnes v.
   Furman, 629 F. App’x 52, 57 (2d Cir. 2015) (summary order) (noting that “a
   different analysis may apply to those responsible for the policy” as opposed
   to those merely “following” it (emphasis added)). Taylor admits she violated



                                         4
Case: 20-51051      Document: 00516416430          Page: 5   Date Filed: 08/02/2022




                                    No. 20-51051


   the hijab policy, but does not argue that it is obviously unconstitutional.
   Therefore, we cannot agree with her that Officials who enforced it against
   her violated clearly established law.
          Because Taylor cannot overcome the Officials’ qualified immunity
   defense, the judgment of the district court is AFFIRMED.




                                           5